Citation Nr: 1012293	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1948 to December 1951.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
case was originally before the Board on appeal from a July 
2004 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for 
bilateral hearing loss.  In a decision issued in March 2008, 
the Board denied the Veteran's claim.  He appealed that 
decision to the Court.  In July 2009, the Court vacated the 
March 2008 Board decision and remanded the matter for 
readjudication consistent with instructions outlined in a 
July 2009 Joint Motion by the parties.  In October 2009, the 
Board remanded the case for additional development in 
accordance with the Joint Motion.  Also in October 2009, the 
Veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.  [Notably, this 
evidence was a duplicate of evidence previously associated 
with the claims file and considered.]

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In October 2009, the Board remanded this matter for an 
audiological evaluation to determine whether the Veteran had 
a bilateral hearing loss disability by VA standards and, if 
so, its likely etiology.  The examiner was to review the 
Veteran's claims file in conjunction with the examination 
and explain the rationale for all opinions given.  The Board 
finds that this development was not completed.  While the 
Veteran was afforded a VA examination addressing the 
etiology of his bilateral hearing loss disability in 
December 2009, the report of the examination is inadequate 
as the examiner stated she could not render an opinion as to 
the etiology of his bilateral hearing loss without 
"resort[ing] to speculation."  See Fagan v. Shinseki, 573 
F.3d 1282 (Fed Cir. 2009) (explaining that when an examiner 
is unable to come to an opinion, such evidence is neither 
positive nor negative support for service connection, and is 
therefore not pertinent evidence).  

In Jones v. Shinseki, No. 07-3060 (Vet. App. March 25, 
2010), the Court stated that while VA need not "proceed 
through multiple iterations of repetitive medical 
examinations until it obtains a conclusive opinion or 
formally declares that further examinations would be 
futile," it must be clear "that the examiner has not invoked 
the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled."  

The December 2009 VA examiner stated:

The current audiometric pattern is consistent with 
the type of hearing loss that may be found 
secondary to noise exposure and/or aging - there 
is a 10 to 15 [decibel] air/bone gap at [the 3,000 
and 4,000 Hertz levels] which could also be 
consistent with early onset otosclerosis.  58 
years post military noise (1 1/2 [years] noise 
exposure) exposure with no documentation of 
hearing loss until many years after discharge.  An 
opinion as to the etiology cannot be made without 
resort to speculation.

Although the examiner stated that she reviewed the claims 
file, her opinion does not indicate whether she considered 
the Veteran's January 2004 private audiogram or his lay 
statements that he has experienced gradual hearing loss ever 
since service, with it becoming most noticeable in 1993.  
Significantly, lay persons are considered competent to 
report symptoms they observe.  

Finally, the examiner's comments regarding the Veteran's 
postservice noise exposure also requires clarification.  
Notably, in medical history elicited from the Veteran, he 
reported that after service he worked for 38 1/2 years for 
Kaiser Steel Mill as a production planner, and that this 
role was an administrative one without any exposure to noise 
trauma.  He also denied recreational noise exposure.  The 
record does not contain evidence to the contrary.

Based on the foregoing, the Board finds that inadequate 
reasons and bases were provided for the examiner's statement 
that she could not render an opinion without resorting to 
speculation, and another medical opinion is needed in this 
case.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. 	The RO should forward the 
Veteran's claims file (to include this 
remand, and with specific attention 
invited to the report of the January 2004 
private audiogram and the Veteran's lay 
statements) to the December 2009 VA 
examiner/opinion provider for review and 
an addendum opinion that clarifies her 
earlier statements, and responds to the 
question posed by the Board in the prior 
remand, i.e., whether it is at least 
likely as not (50 percent or better 
probability) that the Veteran's hearing 
loss disability is related to his service, 
to include noise exposure therein?  

If the December 2009 examiner/opinion 
provider is unavailable or unable to offer 
the opinion sought, the Veteran's claims 
file should be forwarded to another 
appropriate healthcare professional 
(otologist/audiologist, e.g.) for review 
and the opinion sought.  

The opinion provider should cite to the 
medical and competent lay evidence of 
record and explain the rationale for all 
opinions given.  If after consideration of 
all pertinent factors it remains that the 
requested opinion cannot be provided 
without resort to speculation, it should 
be so stated and the opinion provider must 
explain why an opinion cannot be offered 
without resort to speculation. 

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

